Hotchkiss, J. (dissenting).
The action was for conversion. In December, 1909, plaintiff was employed by one *288Wolff, vice-president of defendant, to serve as a clothing salesman at one of the defendant’s shops in this .city. He' was to be paid by salary' and commission. One Ryder was manager of the department in which plaintiff worked, and appears to have had general charge of the salesmen. Some weeks after he began work, plaintiff, at Ryder’s request, delivered to him his “ See Yon ” book, which contained, the names and addresses of over four -hundred former customers of plaintiff, “ personal friends,” “ people he had waited on for years,” collected by him during a period of “ about twenty years ” of service as salesman at other clothing establishments in this city. The book was so given to Ryder to enable defendant to send circulars to the' persons whose names appeared therein, calling attention to the fact that plaintiff had entered its employ and would be glad to serve them. Circulars were sent to some of such persons, but to how many does not appear.
In the following April, plaintiff was discharged by Ryder, acting under, instructions from Wolff. At this, time, and afterwards, plaintiff requested Ryder to return to him his “ See You ” book, but was unable to obtain the same, although on the' occasion of this second demand Ryder promised to get it and return it. Thereafter,. plaintiff brought this action to recover the value of the book, and secured a verdict for $500.
The judgment is assailed on various grounds, the chief among which are: (1) insufficiency of demand before suit; (2) errors in the admission of evidence of value, and failure to dismiss at the close of plaintiff’s case for lack of .sufficient evidence of value to go to the jury; and (3.) for the refusal of defendant’s request to direct a verdict in plaintiff’s favor for nominal damages only.
I think the demand was good. Ryder was plaintiff’s immediate superior under whom- he performed his services, and to whom he had delivered the book, and from whom he received his discharge. The book itself pertained to the business of Ryder’s department. Under these circumstances, the presumption is justified that Ryder’s agency was broad enough to receive and act upon plaintiff’s demand.
*289The other grounds urged for reversal present more serious questions. Plaintiff was the only witness to prove value.
Under defendant’s objections and exceptions, he testified on direct examination as follows: “ Q. Gan you state approximately the amount of trade that your book would bring in to the place you would be. employed ? A. The whole amount for the year? Q. With reference to the book. A. My commissions amounted to about six hundred to eight hundred dollars a year. Q. During the time you were employed with Smith, Gray & Company, can you state what your commissions were outside of your salary? A. From forty to fifty dollars per month.”
Later, plaintiff admitted that not all but “ most ” of his commissions were earned from his “ customers ” (meaning those named in the book). He was then asked: “ Q. Gan you state in any way how many of them came in ? A. Most of them; I should say half of them; maybe two-thirds; I don’t remember exactly.”
What proportion of those who “ came in ” made purchases, or the amount of their purchases, was not shown. On cross-examination he admitted that he could not “ specify the number or the amount of business ” that had been influenced by the circulars sent to the persons named in the book. McGowan, a witness for plaintiff, testified that he was a customer of plaintiff’s; that he had received one of the circulars and had called and bought an overcoat, but the price was not shown. Another witness testified that he also was a customer-of plaintiff’s; that he was in defendant’s store while plaintiff was working there and had inquired for plaintiff, but did not find him. , Whether his call was a. social one or on business, did not appear. This is all the testimony in the case on the question of value. I think it was both improper in character and insufficient in quality to justify the court in allowing the jury to find a verdict for more than nominal damages.
The question first quoted permitted plaintiff to estimate the value of the book by an expression of opinion as to the amount of trade it “ would bring in.” This was substantially the very question the jury was to determine, and, *290under the authorities, as I show hereafter, was, under the circumstances, improper. Furthermore,- the answer to the question gave no facts from which the jury could infer how much of plaintiff’s yearly or monthly commissions were attributable to the opportunities afforded by the book itself, as distinguished from other means or sources. Hor did the subsequent question tend to show the amount of purchases made by those of plaintiff’s customers who “ came in,” assuming that all who so came, came in consequence of the circulars.
It was not shown how many of the names in the book represented customers who had died in the twenty years during which the book had been in course of compilation, or had for other reasons ceased to he subject to plaintiff’s influence. Ho testimony was offered to show what value the book, had been to plaintiff in the past, in influencing trade, or other testimony to show how far possession of the book was of value to plaintiff or to what extent, the names therein could not be reproduced from memory. All of the testimony taken together furnished insufficient evidence upon which any one could fairly b&se anything more than a' guess as to the value of the book because of the names contained therein.
■ The measure of damages in actions for conversion is the value of the property at the time of conversion — with interest. Wilson v. City of Troy, 135 N. Y. 96, 104. Where the property has no intrinsic, market-, or other definite or certain value, or measure of value, resort must necessarily he had to other evidence according to the circumstances of the case. • Todd v. Gamble, 148 N. Y. 382, 384, 385, 389, 390; Parsons v. Sutton, 66 id. 92, 97, 98, 99; Wamsley v. Atlas S. S. Co., 50 App. Div. 199, 203. That the value is speculative,-uncertain, and difficult of proof is no ground for denying any recovery or for limiting a recovery to nominal damages only. Wakeman v. Wheeler & Wilson Mfg. Co., 101 N. Y. 205, 209, 210; United States Trust Co. v. O’Brien, 143 id. 284, 289; Stowell v. Greenwich Ins. Co., 20 App. Div. 188, 193, 194; Bates v. Holbrook, 89 id. 548, 557. In such a case as that here presented, the value of the article in *291question, to the plaintiff', is. a proper basis for determining compensatory damages. Leoncini v. Post, 13 N. Y. Supp. 825. But, to justify a verdict for more than nominal damages, the evidence must afford some reasonable and proper basis for ascertaining value. In short, it must rise to the dignity of proof, and furnish elements or standards for measuring value, upon which a jury may exercise its judgment and no,t he so fragmentary, vague, uncertain, or hypothetical as to render any verdict based thereon little more than a mere guess.
The foregoing observations have especial force, where, as in this case, the “ circumstances ” are such as to admit of evidence of value at least approximating, with some degree of completeness, the peculiar nature of the property involved, and the facts bearing upon its value to the plaintiff. In Drake v. Auerbach, 37 Minn. 505, involving lost vouchers for money paid, all the evidence was offered of which, in the nature of the case, the situation was susceptible.
In Lovell v. Shea, 60 N. Y. Super. Ct. 412, value was shown by expert testimony.
In Frankinstein v. Thomas, 4 Daly, 256, not only was there expert evidence, but the defendant who had converted the picture previously knew the'value plaintiff had set upon it, which fact alone, in the opinion of Robinson, J, p. 258, “ constituted (beyond any opinion of experts as to market value) a just basis for the judgment alone.'”
In Watson v. Cowdrey, 23 Hun, 169, “ the exact cost” of reproducing the title searches was proved. In Heald v. MacGowan, 5 N. Y. Supp. 450, the court said there was “ proof of the cost of the plates and the cost of replacing them,” to which statement the court added, “ and that the plates had a use which was a valuable one, and all proof in reference to the usefulness of the plates to the plaintiff was material and relevant.”
In Doyle v. Eccles, 17 U. C. C. P. 644, the solicitor’s docket contained evidence of plaintiff’s fees and costs, the collection whereof was dependent upon possession of the docket. In Scattergood v. Wood, 14 Hun, 269, there was evidence of the cost of building a second machine similar *292to the one converted. In similar manner cases could be cited indefinitely.
The case of Press Publishing Co. v. Monroe, 73 Fed. Rep. 196, grew out of a violation of copyright in a poem, but the pecuniary value of the composition qua poem seems not to have been considered. In Wood v. Cunard S. S. Co., U. S. Circuit C. A., reported 192 Fed. Rep. 293, involving the loss of a literary manuscript, there was testimony of the time it would take the author to reproduce his work, and possibly other evidence from which value could be inferred. At least, the evidence of value was such as to lead the court to say, “ We have all that a jury would have upon which .to assess value,” and upon this evidence a decree of $5,000 was reduced to $500. Leoncini v. Post, 13 N. Y. Supp. 825, involved the loss of sheet music of special value because of annotations and transpositions noted thereon by the owner. What the evidence of value was or its nature is not shown by the report.
It is true that in his opinion in Spicer v. Waters, 65 Barb. 227, Mr. Justice Mullen, on the authority of Sedgwick on damages, said (p. 235), that in the case of paintings, manuscripts and similar property, having- no market value, “ the damages are in the discretion of the jury,” but these words cannot properly be interpreted to mean that if the evidence is unnecessarily vague and appreciably less than the case admits of, or if insufficient to admit of the jury’s using it as the basis for exercising a reasonable “ discretion ” as distinguished from caprice, nevertheless, the evidence, such as it is, must go to the jury.
If such were the rule, verdicts rendered under such cir* cumstances would be entitled to as little respect as probably would be accorded them, because they would violate the fundamental rule that they must be founded upon competent evidence having probative force.
In the light of the foregoing authorities and principles, I think the court erred in refusing to direct a verdict for nominal damages only, as defendant requested. It was likewise reversible error for the court to admit the question which asked plaintiff to state how much trade his book *293“ would bring into the place you (plaintiff) 'would be employed.” This question .was asked plaintiff as a sort of exp'ert. Assuming that such testimony from plaintiff was competent, the question itself was improper, and the answer it brought bore toó seriously upon the question of damages, the principal question in the case, to be. overlooked as not prejudicial. “ While,” as said by Brown, J., in Van Wycklen v. City of Brooklyn, 118 N. Y. 424, 429, “ it is no longer a valid objection to the expression of an opinion by a witness, that is upon the precise question which the jury are to determine * * * evidence of that character is only allowed
when, from the nature of the case, the facts cannot be stated or described to the jury, in such manner as to enable them to form an accurate judgment thereon, and no better evidence than such opinions is attainable.”
Dougherty v. Milliken, 163 N. Y. 527, is ample authority to show that the ruling of the court below, now under discussion, was clearly error.
The judgment and order should be reversed and a new trial ordered, with costs to appellant to abide the event.
Judgment affirmed, with costs.